This document contains some IICQ fM b3E> IE.- Z-I7T         RECEIVED IN
pages that are of poor quality ^os^qfOI 7£EX$^> 77^^   COURT OF CRIMINAL APPEALS
at thetime of imaging.           l
                         May ^ eoi5                          JUN °,2 ™5 ,

  Ef*v\K CWey (Wf Elite                          ^^i"^^ "787//
  133 m- ^verfr^d- E\vcl, Lfc> »*-
  DaKa'S ,TeKCf^> "75207
 *£-•. Cafl^ 5lftrrMaW From F»tf»3 &w/*% ^ufo
      0^\ n|20/2010,-+He Skte issued eapk* ariesi aaammb lor datsg *w&,
 i=ioatBfc,Ro-afQ5,f?6-Q(/8y #^o-oi(83. Afeo,on i/fake*a, year officedc^fssd
 all &xtf i^ i>MjfraW^t^>AMere ukjs ai


£apfc> i^w Mm -Hoe b=ro WfeW^ \nAiuseno,fog-tp? 13 go /ww /?-


 ne-t**&; And fei^a idea uAa* x m% kAKm ^ThkauSie

U^cow^ii^booa^ teckx^x would. ^tsypW!!



 9t
                       90^CK 5. \AUJKLroCta \8BSWb

                        \\oo f'nv b&s i £'-2_- n t




Causer of CftNUNAL tftfflJU-S                         4^&€S


  uilqJu, r>           UA       \                    C/o F&-\CYA PVTft£ CASTftlCT Cl^RK


O^ice c^-We QertN                                    ^ ^ fto^ktf&e>u& ,l&V
(cCO S N\A^STR\ %
                PU                                   &aSks.Texas 7^zoi



j^L|c*K,VY/ latfj        ...    -: ...




"ftteaAto^M^voA^ ^m          XN/AKTE'S DE.CL' wveifc\eA case^aiAXaxis ilVoyl
(ijrjwvcteo^am                           i2.!n/2Gio,x u3e>m&era>&6&
aneste^e^eF c&rcuqc*.\ss8iFv^~oubm.&ui txAkis GajaAy tSsMd- Mfcrivei/s office is ^teuMjrjn fear<8)
&^fe«lasKe^t & ^




E/ktertita•V^°&P ^n ^° ^cai\%dairdsqmi4fefrdtiaA for na£ \tial,
Centos tvvW^\f£^                                                             Courk
\We WSeasBrdc P^(V\^o3e\Y^                                 mAuxiliary Court- Kfc.V
uWem( fegcAVoKxi tcy&V&xa ^c^ceiVto w\ EyWott b;^ad^Mi[y^etUiatfc

lals.QajcJ^^'u&jG (Vtto^dl; 'ThoAr"kyvskwe /vvu/ femte bui xamncjt.so^y uafth cerWrfy
AW&x s^oi^Pte^^                                          fc-b.Ttoe. s^rvakice in
E&&& ^^vsArcUV/ efflfem^^m in ^\&)iH a-L/TucfeDa¥\ sWved hlsaan
to> (\^ W\wwb^                                      IdfcConT/T/goit
foe hvmfe ^e%drh^dyd ,Adr owfe omt x asm enktiedto a n&i VrTd, M'


                                                          KUq 2.2.,2Qre>_
   SEMRXC^ LOtUvePSOlVJ
                                                                    DRAWER   *38


                                       r-)
                        %
                              
                                      *?*


         THE STATE OF TEXAS ^ O/^. ^AUSE NO. f /O '" &U £7
         vs                        OCfZ,KlUa|        DISTRICT COURT ^3
                                                   DALLAS COUNTY. TEXAS


                         DEFENDANT'S MOTION FOR NEW TRIAL


         TO THE HONORABLE JUDGE OF   SAID COURT:

              Now comes the Defendant In the above cause and by his
         Attorney, and moves the Court to grant hia a New Trial herein
         for the good and sufficient reason that the verdict is contrary
         to the law and the evidence.
              WHEREFORE, Defendant prays the Court grant a new trial herein.

                                        Respectfully submitted,

!    i




                                                                             ru ,

                                     OS?'




                                                                                         bMU


    L_                                                                              51
                                                                                                MB

           It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charpng
instrument Both parties announced ready for trial. Ajury was selected, impaneled »"d ^rn T»IUN1KNI was read
to the jury and Defendant entered a plea to the charged offense. The Court rece.ved the pica and entered . of ccord.
         The ,ury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty to
determ.ne thc7u,U or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court,
the jury delivered its verdict in the presence or Defendant and defense counsel, ir any.
           The Court received the verdict and Ordered it entered upon the minutes ofthe Court.
           Pnniihment Assessed by Jury / Court / No election |»clcct one|                                                            evidence
n Jury Defendant entered uplea and filed awritten election to have the jury assess punishment. The jury hcdr° *™en"
Sat.v^to  the"utuLn of punishment. The Court charged the jury and ,t reared to ^r^^™^
due deliberation the-jury was brought into Court, and, in open court, it returned us verdict as indicated dbovc
H Court Defendant elected to have the Court assess punishment After hearing evidence relative to the question of
Bn£K5£C S"S„«»f:n,Sn ^^Sr^udgeorju.shoujd assess punish^nt^fter
Pea^Sc      relate to the question of pumshment, the Court ^^^^^^^^^^^^
    The Court Finds Defendant committed the above offense and ORDERS, ADJUDGES A«ui^ ,
                                                                                       ,s
GUILTY of the above ofTcnse. The Court Fmos the Presentence Investigation, if so ordered, was done according
applicable provisions of Tex. Codk CR.m. Proc. art. 42 12 §9.                         Defendant to pay all fines, court costs,
        The Court Orders Defendant punished as indicated above. Ihe Court Orders ueienuam w y y
and restitution as indicated above.
        Punishment Options (select one)                                                                .       „„„„, „r ,u„ otnt» of Texas or the
B Confinement in State Jail or Institutional Division. The Court Orders ^^^^'^'^^^t^^                                              U        Court
Sheriff of this County to take, safely convey, and deliver Defendants the Doctor, l""™1™"^^
Orders Defendant to be confined for the period and in the manner inhaled at,ove.Jhe Cour\°™™™™*n0mma lhal
to the custody of the Sheriff of this county until the Sheriff can obcy^n: d.rectum,.of th ssentence^ ™^ou'
upon release from confinement, Defendant proceed immediately to the Dal^^oumy D,strict CJerK< y
 Department. Once there, the Court Orders Defendant to pay, or make,arrangements to pay, any rem                             g
court costs, and restitution as ordered by the Court above.                                 Orders Defendant immediately committed
 n County Jail-Confinement / Confinement in Lieu ofPayment. The Court °^EM "Ucndaru im                                        „• „ £c Gonnncd in
 ^ the custody of the Sheriff of Dallas County, Texas on the date the sentence ,s=                             cJD£»££*%%Z^ snall
 the Dallas County Jail for the period indicated above. The CouniO«»m'^^"^^"o,cohere, the Court Orders
 proceed  immediately to the Dallas County District Clerk Felony ^^^l^2sXs^Vr^X^on as ordered by the
 Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, ana
 •Courtfineabove.
              Only Payment. The punishment assessed against .   .  ,,
                                                              Defendant .r
                                                                        sfor»> „_, opnv nhe Court Orders Defendant to
                                                                               ™ °£^     nhe^ Qnce lhere lhc Cl)url
  Proceed    immediately to the Office of the Dallas County D'"""^£^
  Orders Defendant to pay or make arrangements to pay all fines and court costs as ordered oy
                                                                                               Court in this cause.
            Execution / Suspension of Sentence (select one)

 g s: cou;; s=Siss: ===sr r;^^^^™^^^t^z=z
 ^'^^Th^Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                               FnrthMmore. the following special finding or orders applyj                                        Hentlflc.tioI1
 The Court ORDERS DefendlnT^ply for an original --"J^* ^
 certificate not later than 30 days after release ?^ "»5*e»"'° e^«nt to annually renew the license or certincate.
 Department of Public Safety (DPS). The Court further ORDERl™**™**^™ McZunc*ilon certificate that the
 The DPS shall place an indication on the Defendant s driver s Mc«"eJ?'/"*£or^ERS the clerk of the Court to send
  Defendant is subject to the .« offender )" Jury 073107
                                                                                                                                                6
                                                                                                                                    VOL 867 PAGE 1012


                                                       Case No. F-0860213-J
                                                      INCIDENT NO./TRN: 9174618571

The State of Texas                                                             §              In The CRIMINAL district
                                                                               §
v.                                                                             §              Court #3
                                                                               §
SENRJCK SHERN WILKERSON                                                                       Dallas County, Texas
                                                                               §
STATE ID NO.: TX07638642                                                       §

                                      Judgment of Conviction by Jury
                                                                                   Date Judgment
Judge Presiding:          Hon. Keith Dean                                          Entered:
                                                                                                             12/17/2010
                                                                                Attorney for                 Calvin Johnson
Attorney for State:       Robb B Grona                                             Defendant:
Offense for which Defendant Convicted:
COMPELLING PROSTITUTION
Charging Instrument:                                                               Statute for Offense
INDICTMENT                                                                         43.05 A 1 Penal Code
Date of Offense:
4/16/2008
Degree of Offense:                                                                 Plea to Offense:
2ND DEGREE FELONY                                                                  NOT GUILTY
Verdict of Jury:                                                                   Findings on Deadly Weapon:

GUILTY                                                                             N/A
Plea to 1*: Enhancement                                                 Pica to 21"1 Enhancement/Habitual
Paragraph:                              N/A                             Paragraph:                                            N/A
                                                                        Findings on 2ml
Findings on 1»' Enhancement                                             Enhancement/Habitual
Paragraph:                              N/A                                                                                   N/A
                                                                        Paragraph:
Punishment Assessed bv:                            Date Sentence Imposed:                                       Date Sentence to Commence:

COURT                                               12/17/2010                                                  12/17/2010
Punishment and Place
                              8 YEARS INSTITUTIONAL DIVISION, TDCJ
of Confinement:

                                           THIS SENTENCE SHALL RUN CONCURRENTLY.

         Q SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/A
Fine:                                   Court Costs:           Restitution:               Restitution Payable to:
SN/A                                    $ 510.00               SN/A                       • VICTIM [sec below) • AOEHCY/AOENT (see below)
D Attachment A, Order to Withdraw Funds, is incorporated Into this judgment and made a part hereof.
Sex Offender Registration Requirements apply to the Defendant. Tex. Cor>K Crim. PROC chapter 62.
The age of the victim at the time of the offense was 16 years.
                   If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order
                   From 9/7/2008 to 9/8/2008                From 12/17/2010 to 12/17/2010                              From    to
Time               From        to               From            to                     From     to
Credited:
                   If Defendant is to serve sentence in county lail or is given credit toward finr and rosts. enter days credited below
                   N/A DAYS           NOTES: N/A                                                         •                          .'
        All pertinent information, ouui and aMcairoente Indicated above art Incorporated Into the language or the Judgment below by reference.
          This cause was called for trial in Dallas County, Texas. The State appeared by her District Attorney.
          Counsel / Waiver of Counsel Iselect one)
 ^ Defendant appeared in person with Counsel.
 D Defendant knowingly, intelligently, and voluntarily waived the right-to representation by counsel in writing in open court.
                                                                                                                                          ecwB>rr
                                            Juf)|inr:il o! Cgnvirhon 6y Jury 0*3 107                         IMtc I 0( 4
         Itappeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging
instrument. Both parties announced ready for trial. Ajury was selected, impaneled, and sworn. The INDICTMENT was read
to the jury, and Defendant entered a plea to the charged offense. The Court received the pica and entered it of record.
        Thejury heard the evidence submitted and argumentofcounsel. The Court charged the jury as to its duty to
determine the guilt or innocence or Defendant, and the jury retired to consider the evidence. Upon returning to open court,
the jury delivered its verdict in the presence of Defendant and defense counsel, if any.
          The Court received the verdict and Ordered it entered upon the minutes of the Court.
          Punishment Assessed by Jury / Court / Wo election (select one!
• Jury. Defendant entered a plea and filed a written election to have thejury assess punishment. The jury heard evidence
relative to thequestion ofpunishment. The Court charged the jury and it retired to consider thequestion ofpunishment. After
due deliberation, the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
13 Court. Defendant elected to have the Court assess punishment. After hearing evidence relative to the question of
punishment, the Court assessed Defendant's punishment as indicated above.
• No Election. Defendant did not file a written election as towhether the judge or jury should assess punishment. After
hearing evidence relative to the question ofpunishment, the Court assessed Defendant's punishment as indicated above.
      The Court Finns Defendant committed the above offense and ORDERS, ADJUDGES AMD DECREES that Defendant is
GUILTY of the above offense. The Court FWD8 the Presentence Investigation, if so ordered, was done according to the
applicable provisions of Tex. CodbCrim. Proc. art. 42.12 g 9.
          The Court Orders Defendant punished as indicated above. The Court Orders Defendant to pay all fines, court costs,
and restitution as indicated above.
           Punishment Options (select one)
IS Confinement in State Jail or Institutional Division. The Court Orders the authorized agent ofthe State ofTexas or the
Sheriff ofthis County to take, sufely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court
Orders Defendant to be confined for the period and in the manner indicated above. The Court Orders Defendant remanded
to thecustody of the Sheriff ofthis county until the Shcrifr can obey the directions of this sentence. The Court Orders that
upon release from confinement, Defendant proceed immediately to the Dallas County District Clerk Felony Collections
Department. Once there, the Court Orders Defendant to pay, or make arrangements to pay, any remaining unpaid fines,
court costs, and restitution as ordered by the Court above.
D County Jail—Confinement / Confinement in Lieu of Payment. The Court Orders Defendant immediately commuted
to the custodvof the Sheriff of Dallas County, Texas on the date the sentence is to commence. Defendant shall be confined in
the Dallas County Jail for the period indicated above. The Court Orders that upon release from confinement, Defendant shall
proceed immediately to the Dallas County District Clerk Felony Collections Department. Once there, the Court Orders
Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the
Court above.
•   Fine Only Payment. The punishment assessed against Defendant is for a FWEOiav. The Court ORDERS Defendant to
proceed immediately to the Office ol the Dallas County District Clerk Felony Collections Department. Once there, the Court
Orders Defendant to payor make arrangements to pay all fines and court costs as ordered by the Court in this cause.
           Execution / Suspension of Sentence (select one)
13 The Court Orders Defendant's sentence executed.
• The Court Orders Defendant's sentence ofconfinement suspehded. The Court Orders Defendant placed on community
supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
community supervision. The order setting forth the terms and conditions of community supervision isincorporated into this
judgment by reference.
           The Court Orders that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                              Furthermore, the following special findings or orders apply:
The Court ORDERS Defendant to apply for an original or renewed Texas Driver's License or personal identification
certificate not later than 30 days after release from confinement or upon receipt of written notice from the Texas
Department of Public Safety (DPS). The Court further ORDERS Defendant to annually renew the license or certificate.
The DPS shall place an indication on the Defendant's driver's license or personal identification certificate that the
Defendant is subjectto the sex offender registration requirements. The Court ORDERS the clerk of the Court to send
a copy of this order to the DPS and to Defendant. TEX. CODE CRIM. PROC. art. 42.016

Signed and entered on December 17,2010                                              X         /
                                                                             r/>^<7
                                                                             Keith T)earf^
                                                                            JUDGE PRfCSJDIN


          DEFENDANT EXCEPTS AND G^S NOTICE
          os APPEAL TO THE COURT OF APPEALS,
          SFTH mSTMCT OF TEXAS AT DALLAS
 Clerk.



                                       JuCitnic.-ii ol Cnnviciion by Jvry 07311)7                 i'.ijte? of i
                               AFFIDAVIT OF PAT MCDOWELL


COUNTY OF DALLAS

STATE OF TEXAS

       BEFORE ME, the undersigned official, on this day appeared Pat McDowell, who
is personally known to me, and first being duly sworn according to law upon his oath,
deposed and said as follows:

      My name is Pat McDowell. I am over 18 years of age, and I am fully competent
to make this affidavit. I have personal knowledge of the facts stated herein, and they are
all true and correct.


      I am a Senior Judge presiding over the Drug Court in Dallas County by
assignment. I have reviewed the writ file and the court file associated with Senrick
Wilkerson in cause numbers W08-60213-J(A) and F08-60213-J. The judgment in cause
number F08-60213-J indicates that the case was tried by Judge Keith Dean. (See
attached judgment). Judge Dean was acting as a visiting judge in Drug Court at the time
the case was heard. Among the papers in cause number F08-60213-J is a motion for new
trial signed and submitted by Calvin Johnson, Applicant's trial attorney. (See attached
motion #1). The motion for new trial is file-stamped January 5, 2010, but OnBase
indicates that it was filed on January 5, 2011. (See printout from OnBase1). Also among
those papers is another copy of the motion for new trial which includes a signature in the
portion of the motion which is to be signed by the Judge. (See attached motion #2). That
signature may be mine but I cannot say with certainty that I signed it. I do know that
directly below that signature I recognize a notation that was written, signed, and dated by
me, indicating that I did not act on the motion for new trial. That notation is dated
"7/7/11" and OnBase indicates that it was filed on that day. (See printout from OnBase).
It is likely that the motion for new trial was presented to me after Judge Dean tried the
case. While the signature on the motion may be mine, I did not grant a motion for new
trial in this case. My signed notation shows that I did not grant or act on the motion.

        FURTHER, Affiant sayeth not.




1The OnBase system does not allow a user to print from the index page. The attached is a^creen shot from the
OnBase index page for cause number F08-60213-J.

                                      Affidavit of Pat McDowell Page 1
«.™4B£SS»*                               on
                                              the -33   day of April

            ROBIN W. SOLOMON               kJA±±
               NotaryPublic          Signature
             STATE OF TEXAS
          MyComm. Exp. S«p,03, MM



                                     Printed Name




    Affidavit of Pat McDowell Page